17 So. 3d 908 (2009)
Luis QUINTERO, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-960.
District Court of Appeal of Florida, Second District.
September 23, 2009.
Luis Quintero, pro se.
Bill McCollum, Attorney General, Tallahassee, and Jonathan P. Hurley, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Luis Quintero appeals the order denying his motion for postconviction relief. We affirm the order but remand for consideration of amended ground 1(e). The State concedes that the record contains no order disposing of this ground, which the postconviction court originally dismissed with leave to amend.
Affirmed but remanded with directions.
ALTENBERND, WHATLEY, and VILLANTI, JJ., Concur.